UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2029



GAY MERCER HAYSLETT,

                                              Plaintiff - Appellant,

          versus


ARLINGTON COUNTY, VIRGINIA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1433-A)


Submitted:   April 30, 2004                 Decided:   July 22, 2004


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marni E. Byrum, Arlington, Virginia, for Appellant.       James E.
Fagan, III, OFFICE OF THE COUNTY ATTORNEY, Arlington, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gay Mercer Hayslett, an African-American female, filed

suit against her employer, the Arlington County Police Department

(“Employer”), alleging that Employer violated her rights under

Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981

(2000), by (1) discriminating against her based on her race in its

decisions to promote and train, and (2) retaliating against her for

filing discrimination claims.        The court entered summary judgment

against Hayslett and dismissed the action.           Hayslett now appeals

that order.    We affirm.

          We    review   a   grant    of   summary    judgment   de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988). Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law.     Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).     We must view the evidence in the light most

favorable to the non-moving party.          Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).

          In light of this standard, we have carefully reviewed the

formal briefs and materials submitted by the parties and find no

reversible error.     Accordingly, we affirm the district court’s

order granting Employer’s motion for summary judgment. We dispense

with oral argument because the facts and legal contentions are




                                 - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                         AFFIRMED




                              - 3 -